

 
 
Exhibit 10.2(b)
 

PEOPLES BANCORP INC.
138 Putnam Street, Post Office Box 738
Marietta, Ohio 45750-0738
(740) 373-3155
www.peoplesbancorp.com


Edward G. Sloane
Chief Financial Officer and Treasurer
Peoples Bancorp Inc.
138 Putnam Street
Post Office Box 738
Marietta, Ohio 45750-0738


Dear Ed:


Peoples Bancorp Inc. (the “Company”) anticipates entering into a Letter
Agreement and Securities Purchase Agreement – Standard Terms incorporated into
the Letter Agreement, attached hereto as Appendix A (collectively, the
“Participation Agreement”), with the United States Department of the Treasury
(the “Treasury”) that provides for the Company’s participation in the Capital
Purchase Program (the “CPP”) of the Treasury’s Troubled Assets Relief Program.


In order for the Company to participate in the CPP, and as a condition to the
closing of the investment by the Treasury in the Company contemplated by the
Participation Agreement, the Company is required to establish specified
standards for executive compensation payable to Senior Executive Officers and to
make certain changes to its compensation arrangements as described below:


(1)
No Golden Parachute Payments. The Company is prohibited from making any Golden
Parachute Payment to you during any CPP Covered Period.



(2)
Recovery of Bonus and Incentive Compensation.  Any bonus and/or incentive
compensation paid to you during a CPP Covered Period (including any bonus and/or
incentive compensation considered to have been paid to you during a CPP Covered
Period pursuant to 31 C.F.R. § 30.6 (as in effect on the Closing Date)) is
subject to recovery by the Company if the payments were based on materially
inaccurate financial statements or any other materially inaccurate performance
metric criteria.



(3)
No Unnecessary or Excessive Risk.  The Company is required to review its Benefit
Plans to ensure that they do not encourage Senior Executive Officers to take
unnecessary and excessive risks that threaten the value of the Company.



This letter is intended to comply with the requirements imposed by the CPP.  In
consideration of the benefits that you will receive as a result of the Company’s
participation in the CPP, by signing this letter, you agree that each of the
Company’s compensation, bonus, incentive and other benefit plans, arrangements
and agreements (including golden parachute, severance and employment agreements)
(collectively, “Benefit Plans”) with respect to you is hereby amended to the
extent necessary to give effect to provisions (1) and (2), above. For your
reference, the affected Benefit Plans are set forth in Appendix B to this
letter.   In addition, you and the Company agree to negotiate revisions to any
Benefit Plan required to give effect to provision (3), above, promptly and in
good faith.



--------------------------------------------------------------------------------


 
Provisions (1), (2) and (3) of this letter are intended to, and will be
interpreted, administered and construed to, comply with Section 111 of EESA
(and, to the maximum extent consistent with the foregoing, to permit operation
of the Benefit Plans in accordance with their terms before giving effect to this
letter).


The following capitalized terms shall have the meanings set forth below:


(a)
“Company” includes Peoples Bancorp Inc. and any entity treated as a single
employer with Peoples Bancorp Inc. under 31 C.F.R. § 30.1(b) (as in effect on
the Closing Date).



(b)
“CPP Covered Period” is any period during which: (a) you are a Senior Executive
Officer; and (b) the Treasury holds an equity or debt position acquired from the
Company under the CPP.   The term “CPP Covered Period” shall be limited by, and
interpreted in a manner consistent with, 31 C.F.R. § 30.11 (as in effect on the
Closing Date).



(c)
“Closing Date” shall have the meaning given to it in the Participation
Agreement.



(d)
“EESA” means the Emergency Economic Stabilization Act of 2008 as implemented by
guidance or regulation issued by the Treasury and as published in the Federal
Register on October 20, 2008.



(e)
“Golden Parachute Payment” is used with same meaning as in Section 111(b)(2)(C)
of EESA as supplemented by 31 C.F.R. § 30.9 (as in effect on the Closing Date).



(f)
“Senior Executive Officer” means the Company’s “senior executive officers” as
defined in Section 111(b)(3) of EESA as supplemented by 31 C.F.R. § 30.2 (as in
effect on the Closing Date).



To the extent not subject to federal law, this letter will be governed by and
construed in accordance with the laws of Ohio.  This letter may be executed in
two or more counterparts, each of which will be deemed to be an original. A
signature transmitted by facsimile will be deemed an original signature.


If the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.


The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.


[signature page follows]

2 
 

--------------------------------------------------------------------------------

 

Yours sincerely,


PEOPLES BANCORP INC.


By:           /s/ CAROL A.
SCHNEEBERGER                                                                
                       Carol A. Schneeberger

Title:              EVP,
Operations                                                                
Date:              01/22/2009                                                                


*****


Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.
 
By:           /s/ EDWARD G.
SLOANE                                                                                     
                       Edward G. Sloane

Date:              January 22, 2009







3 
 

--------------------------------------------------------------------------------

 

APPENDIX A


                    Letter Agreement, and Securities
                    Purchase Agreement – Standard Terms
                    incorporated into Letter Agreement, with
                    United States Department of the Treasury




                    [Intentionally omitted; Included as
                     Exhibit 10.1 to the Current Report on Form 8-K
                     dated February 2, 2009 and filed on that
                     date by Peoples Bancorp Inc. with the
                    Securities and Exchange Commission]







 
 

--------------------------------------------------------------------------------

 

APPENDIX B


The Benefit Plans described in this letter include, but are not limited to, the
following plans, agreements, arrangement and methods:


1.  
Peoples Bancorp Inc. Amended and Restated 2006 Equity Plan (effective as of
December 11, 2008)

 
2.  
Peoples Bancorp Inc. Amended and Restated Incentive Award Plan (effective as of
December 11, 2008)

 
3.  
Peoples Bancorp Inc. Amended and Restated Change in Control Agreement (effective
as of December 11, 2008)

 
 
 
 
 


 

 
 

--------------------------------------------------------------------------------

 
